—Judgment, Supreme Court, New York County (Lottie Wilkins, J.), entered May 1, 2002, upon a jury verdict in defendants’ favor, dismissing the complaint, unanimously affirmed, without costs.
The trial court properly denied plaintiff’s motion, at the close of defendants’ case, for a directed verdict on his cause of action for false imprisonment. The record discloses that the trial evidence raised numerous issues of fact and witness credibility with respect to defendants’ claim of legal justification, which were properly left for the jury (see White v Albany Med. Ctr. Hosp., 151 AD2d 859 [1989]).
We have considered plaintiff’s remaining arguments and find *389them unavailing. Concur — Buckley, P.J., Nardelli, Tom, Mazzarelli and Gonzalez, JJ.